SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

127
CAF 11-00591
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF RICARDO L. SMITH,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

TEEOHMBAYE S. INCE, RESPONDENT-APPELLANT.


KELLY M. CORBETT, FAYETTEVILLE, FOR RESPONDENT-APPELLANT.

FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR PETITIONER-RESPONDENT.

RAYMOND D. GRINNALS, ATTORNEY FOR THE CHILD, SYRACUSE, FOR TYRESE I.


     Appeal from an order of the Family Court, Onondaga County
(Salvatore Pavone, R.), entered February 24, 2011 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, awarded petitioner sole legal custody and primary physical
custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order that granted
sole legal custody and primary physical custody of the parties’ child
to petitioner father, with visitation to the mother. We affirm.
Following a hearing, Family Court determined that the father has a
strong bond with the child and is better suited to provide a stable
home to the child (see generally Fox v Fox, 177 AD2d 209, 211–212).
The court also determined that neither the mother nor the maternal
grandmother was a credible witness and that, in the event that it
awarded custody to the mother, she would continue to undermine the
father’s relationship with the child. “[T]he court’s assessment of
the credibility of the witnesses is entitled to great weight, and the
court was entitled to credit the testimony of the father over that of
the mother” and the maternal grandmother (Matter of Kobel v Holiday,
78 AD3d 1660; see Matter of Danielle S. v Larry R.S., 41 AD3d 1188).
Contrary to the contention of the mother, we conclude that there is a
sound and substantial basis in the record for the court’s
determination that an award of sole custody to the father is in the
best interests of the child (see Matter of Deborah E.C. v Shawn K., 63
AD3d 1724, 1725, lv denied 13 NY3d 710; Matter of Jeremy J.A. v Carley
                                 -2-                           127
                                                         CAF 11-00591

A., 48 AD3d 1035; Matter of Angel M.S. v Thomas J.S., 41 AD3d 1227).




Entered:   January 31, 2012                    Frances E. Cafarell
                                               Clerk of the Court